                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION


L.B., a minor, by and through   )
Next Friend, MICHAEL BUSCHMAN,  )
                                )
           Plaintiff,           )
                                )                   Case No.       2:18-cv-04060-BCW
                   vs.          )
                                )
JEFFERSON CITY SCHOOL DISTRICT, )
                                )
ET AL.,                         )
                                )
           Defendants.          )


           PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ BILL OF COSTS

       COMES NOW Plaintiff, by and through counsel, and in accordance with Local Rule of the

United States District Court for the Western District of Missouri 54.1(a)(1), objects to

Defendants’ Bill of Costs [Doc. # 82] and offers the following suggestions:

                                  I.     GOVERNING LAW

       Rule 54(d) allows for taxation of costs in favor of the “prevailing party.” Fed. R. Civ.

Pro. 54(d)(1). “It is phrased permissively because Rule 54(d) generally grants a federal court

discretion to refuse to tax costs in favor of the prevailing party.” Crawford Fitting Co. v. J. T.

Gibbons, Inc., 482 U.S. 437, 442 (1987). The discretion to award costs is bounded in that the

costs which may be taxed are delimited by 28 U.S.C. § 1920. Crawford Fitting, 482 U.S. at 445.

In other words, while the Court has authority to deny costs or to allow them, it may only, at

most, award the costs which are authorized by statute.




                                           Page 1 of 4
                              II.          PROCEDURAL POSTURE

       On July 1, 2019, Plaintiff filed her timely notice of appeal [Doc. # 83]. Therefore, the

instant action remains pending and there is not yet a prevailing party. However, while this Court

has been divested of jurisdiction over the matters on appeal, “a district court retains jurisdiction

over collateral matters, such as attorney’s fees or sanctions, while an appeal is

pending.” FutureFuel Chem. Co. v. Lonza, Inc., 756 F.3d 641, 648 (8th Cir. 2014). And Local

Rule 54.1(a)(1) requires a party objecting to a bill of costs to file her suggestions within 14 days

after the bill’s filing. Therefore, Plaintiff is preserving her objections to Defendants’ Bill of

Costs by filing these suggestions.

       Regardless of the outcome of this case after the pending appeal, the Court should exercise

its discretion to deny any and all costs to Defendants for the reasons given below. Even if the

Court decides to tax some costs against Plaintiff, costs which are unauthorized by statute, billed

twice, or unreasonable should be denied.

                                    III.    LEGAL ARGUMENT

       Defendants’ Bill of Costs should be denied in full because while Defendants are a

political subdivision of the State and its officials, Plaintiff is a young woman who just turned 18,

has modest means, and is still suffering from the effects of the trauma which gave rise to this

lawsuit. See Teague v. Bakker, 35 F.3d 978, 996 (4th Cir. 1994) (affirming denial of costs where

plaintiffs were persons “of modest means”); see also Badillo v. Cent. Steel & Wire Co., 717 F.2d

1160, 1165 (7th Cir. 1983) (“it is within the discretion of the district court to consider a

plaintiff’s indigency in deny costs under Rule 54(d)”).         If one wonders why a political

subdivision of the State would need a single, young victim of a sex crime to foot its bill for

litigation costs, the reason might be that taxing costs against the Plaintiff would dissuade future



                                              Page 2 of 4
victims from seeking judicial relief. See Hiegel v. Hill, 771 F.2d 358, 361 (8th Cir. 1985)

(Sachs, J., concurring) (recognizing that this chilling effect should be considered in resolving

costs). Rather than punitively imposing costs on the Plaintiff, the Court should exercise its

discretion to deny reimbursement from her to the school district.

       Even if the Court grants some costs to Defendants, it should not order the Plaintiff to

reimburse them for costs that are unauthorized by statute, billed twice, or unreasonable. To

begin, Defendants are brazenly billing the Plaintiff for their half of the private mediator’s fee.

See Doc. # 82-1. Not only is such an expense not authorized by 28 U.S.C. § 1920, it contradicts

the understanding of both the parties and the mediator, that each side would pay half the

mediation fees. Second, Defendants appear to be double-billing the $60.00 expense for the

subpoena to Diane Barnes. See Doc. ## 82 and 82-1.

       Finally, the costs for the depositions of L.B., Michael Buschman, and Shelly Buschman

are inflated due to the unreasonable dilation of those depositions by Defendants’ counsel. Over

the objections of Plaintiff’s counsel, the aforementioned witnesses were gratuitously questioned

for hours about irrelevant issues regarding the Plaintiff’s adoption and pre-adoption, infant

history, among other things. Subjecting these witnesses unnecessarily to such abusive and

harassing questioning was bad enough; sending them the bill for the time takes a good joke too

far. The Court should not reward that conduct.

                                    IV.     CONCLUSION

       The Court has it in its discretion to deny Defendants’ Bill of Costs in full. In light of the

relative standings of the parties, justice requires that Plaintiff not be ordered to subsidize

Defendants’ litigation costs.   Even if the Court allows some costs, the amounts billed for

expenses that are unauthorized by statute, billed twice, or unreasonable should be denied.



                                           Page 3 of 4
                                                   RESPECTFULLY SUBMITTED


                                                    /s/ Daniel J. Rhoads
                                                   Daniel J. Rhoads, 59590 MO
                                                   THE RHOADS FIRM, LLC
                                                   3703 Watson Rd.
                                                   St. Louis, MO 63109
                                                   Phone: (314) 225-8848
                                                   Fax: (314) 754-9103
                                                   therhoadsfirmllc@gmail.com

                                                   Attorney for Plaintiff
                                                   L.B., a minor, by and through
                                                   Next Friend, Michael Buschman




                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court on July 5, 2019, to be served by operation of the Court’s electronic filing

system upon:

Christopher Rackers
Ryan Bertels
Schreimann, Rackers & Francka, LLC
931 Wildwood Dr., Suite 201
Jefferson City, MO 65109
cpr@srfblaw.com
rb@srfblaw.com

Attorneys for Defendants


                                                   /s/ Daniel J. Rhoads




                                         Page 4 of 4
